     Case 2:20-cv-02009-GMN-DJA Document 35 Filed 04/06/21 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    OLD REPUBLIC NATIONAL TITLE INSURANCE
     COMPANY
8

9                              UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11

12
      DEUTSCHE BANK NATIONAL TRUST                Case No.: 2:20-cv-02009-GMN-DJA
      COMPANY, AS INDENTURE TRUSTEE
13
      UNDER THE INDENTURE RELATING TO              STIPULATION AND PROPOSED
      IMH ASSETS CORP., COLLATERALIZED             ORDER EXTENDING DEFENDANT
14
      ASSET-BACKED BONDS, SERIES 2005-7,           OLD REPUBLIC NATIONAL TITLE
                                                   INSURANCE COMPANY’S TIME TO
15
                           Plaintiff,              RESPOND TO DEUTSCHE BANK’S
                                                   OPPOSTION TO OLD REPUBLIC
16
                    vs.                            NATIONAL TITLE INSURANCE
                                                   COMPANY’S MOTION TO DISMISS
17
      OLD REPUBLIC TITLE INSURANCE                 [ECF No. 30]
      GROUP, INC., et al.,
18
                                                   (Second Request)
                           Defendants.
19

20

21

22

23

24

25

26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO OPPOSITION TO MOTION TO
                                         DISMISS
     607999.1
     Case 2:20-cv-02009-GMN-DJA Document 35 Filed 04/06/21 Page 2 of 4



1               COMES NOW Defendant Old Republic National Title Insurance Company (“Old
2    Republic”) and Plaintiff Deutsche Bank National Trust Company, as Indenture Trustee Under the
3    Indenture Relating to IMH Assets Corp., Collateralized Asset-Backed Bonds, Series 2005-7
4    (“Deutsche Bank”) (collectively, the “Parties”), by and through their counsel of record, hereby
5    stipulate and agree as follows:
6               1. On December 10, 2020, Old Republic filed a Motion to Dismiss [ECF No. 15];
7               2. On March 18, 2021, Deutsche Bank filed its response in opposition to Old Republic’s
8                  motion to dismiss [ECF No. 30];
9               3. Old Republic’s deadline to file its reply memorandum responsive to Deutsche Bank’s
10                 opposition to Old Republic’s motion to dismiss is currently April 8, 2021;
11              4. Old Republic’s counsel is requesting a brief extension of time to file the
12                 aforementioned reply memorandum, through and including April 15, 2021, to afford
13                 Old Republic’s counsel additional time to review, analyze, and respond to the legal
14                 arguments set forth in Deutsche Bank’s brief;
15              5. Deutsche Bank does not oppose the requested extension;
16              6. This is the second request for an extension which is made in good faith and not for
17                 purposes of delay;
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO OPPOSITION TO MOTION TO
                                         DISMISS
     607999.1
     Case 2:20-cv-02009-GMN-DJA Document 35 Filed 04/06/21 Page 3 of 4



1               IT IS SO STIPULATED that Old Republic’s deadline to respond to Deutsche Bank’s
2    opposition to Old Republic’s motion to dismiss [ECF No. 30] is hereby extended through and
3    including April 15, 2021.
4

5    Dated: April 5, 2021                         EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
6
                                                  By:     /s/-- Sophia S. Lau
7                                                        SCOTT E. GIZER
                                                         SOPHIA S. LAU
8                                                        Attorneys for Defendant OLD REPUBLIC
                                                         NATIONAL TITLE INSURANC COMPANY
9

10
     Dated: April 5, 2021                         WRIGHT FINLAY & ZAK, LLP
11
                                                  By:     /s/-Lindsay D. Robbins
12
                                                         DARREN T. BRENNER
                                                         LINDSAY D. ROBBINS
13
                                                         Attorneys for Plaintiff DEUTSCHE BANK
                                                         NATIONAL TRUST COMPANY
14

15
     IT IS SO ORDERED:
16

17
     Dated:       April 6, 2021                      By:
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                     2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO OPPOSITION TO MOTION TO
                                         DISMISS
     607999.1
     Case 2:20-cv-02009-GMN-DJA Document 35 Filed 04/06/21 Page 4 of 4



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on April 5, 2021, I electronically filed the foregoing with the Clerk
4    of the Court using the CM/ECF system which will send notification of such filling to the
5    Electronic Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                   /s/ D’Metria Bolden
11                                                    D’METRIA BOLDEN
                                                      An Employee of EARLY SULLIVAN
12
                                                      WRIGHT GIZER & McRAE LLP
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO OPPOSITION TO MOTION TO
                                         DISMISS
     607999.1
